UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                  CIVIL ACTION
                      Plaintiff,
v.                                                                  ECF CASE

                                                         Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                                  [PROPOSED]
                      Defendant.                              ORDER FOR ADMISSION
                                                                 PRO HAC VICE


       The motion of David M. Genender for Pro Hac Vice admission in the above-captioned

action is granted.

        Applicant has affirmed that he is a member in good standing of the Bar of the State of

Texas; and that his contact information is as follows:

               Applicant’s Name:      David M. Genender
               Firm Name:             Baker Botts L.L.P.
               Address:               2001 Ross Avenue, Suite 900
               City/State/Zip:        Dallas, Texas 75201
               Phone Number:          (214) 953-6500
               Fax Number:            (214) 953-6503
               E-mail:                david.genender@bakerbotts.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Plaintiff NOVAGOLD Resources Inc.’s (“Plaintiff”) in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Eastern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated: _________________                       ________________________________
                                               The Honorable LaShann DeArcy Hall
                                               United States District Judge
